Citation Nr: 0526960	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In April 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.

The September 2002 rating decision that is the basis of this 
appeal also denied the veteran's claims for service 
connection for alcohol and drug abuse, in remission, and for 
entitlement to a non-service-connected permanent and total 
evaluation.  The veteran perfected an appeal as to all three 
issues in January 2003.  However, during his December 2003 RO 
hearing and his April 2005 Board hearing, the veteran 
indicated he wanted to withdraw his claim for service 
connection for alcohol and drug abuse, in remission.  
Therefore, this issue is not before the Board.

Additionally, in a January 2003 rating decision, the RO 
granted entitlement to a permanent and total disability 
evaluation for pension purposes.  This represents a full 
grant of the benefit sought on appeal as to this issue.  
Therefore, it is not before the Board, and we will confine 
this discussion to the issue as set forth above.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  Paranoid schizophrenia, or any mental disorder, was not 
shown in service or for nearly ten years thereafter, and the 
most probative evidence of record indicates that the 
veteran's current paranoid schizophrenia is not causally 
related to his active service or any incident therein.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003.  Therefore compliance with the VCAA 
is required with regard to this claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the rating decision on appeal, the 
statement of the case (SOC), and supplemental statement of 
the case (SSOC), including the most recent dated in January 
2004, adequately informed him of the information and evidence 
needed to substantiate all aspects of his claim.

A VCAA notice letter dated in May 2002 informed the veteran 
of the VCAA's implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  That was done in 
this case.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The May 2002 VCAA notice letter 
requested that the veteran either notify the RO about or 
submit all evidence relative to his claims.

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

As discussed below, the veteran was not afforded an 
examination because an examination or opinion is not 
necessary to make a decision on the claim.  Thus, the Board 
finds that there is no duty to provide an additional 
examination or medical opinion with respect to the issue.  
Id. 

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 
3.159(a) (2004).

A psychosis, such as schizophrenia, may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Background

The veteran's service medical records are silent for any 
complaint or diagnosis of paranoid schizophrenia or any 
psychiatric disorder.  On examination for separation from 
service, in December 1992, a doctor indicated the veteran's 
psychiatric status was normal.  

There is no documentation of schizophrenia, from a competent 
medical source, during the first year after the veteran 
completed his active service.  

August 2001 private hospitalization records show the veteran 
was evaluated for mental health symptoms.  The diagnoses were 
questionable new onset schizophrenia, substance induced 
psychosis, and polysubstance abuse.

VA outpatient treatment records, dated from April 2002 to 
August 2002 show the veteran complained of mental health 
symptoms.  He suffered from rage, insomnia, difficulty being 
around people, and decreased appetite since service.  The 
diagnosis, in April 2002, was depressive disorder, not 
otherwise specified.  The veteran described nightmares that 
began in service.  The impression was a depressed mood with 
alcohol and marajuana dependance.  

He was subsequently diagnosed with paranoid schizophrenia, 
late in April 2002.  A May 2002 record shows the veteran 
complained of auditory hallucinations.  The veteran continued 
to receive individual and group treatment for his diagnosed 
chronic paranoid schizophrenia.  A July 2002 VA outpatient 
record shows the veteran had chronic paranoid schizophrenia.

In December 2003, the veteran testified before a decision 
review officer at the RO.  He indicated he wanted to withdraw 
his claim for service connection for alcohol and drug abuse.  
While in the Navy, the veteran ran out of leave time.  The 
veteran was then engaged and had a new daughter.  He was 
supposed to get married.  That was when the veteran started 
drinking.  One night the veteran had a nightmare about a 
snake.  Another time, he was drinking and driving.  A car of 
Italian men pulled up beside him.  One of the other men 
reached under his seat and was laughing.  The veteran then 
threw a beer bottle at the man, hit him in the nose, and 
left.  The men chased him, and he hit a rail in his car.  He 
believes these events led to his schizophrenia.  While in 
service, the veteran did not seek treatment for any mental 
health symptoms.  He was discharged because of his drug use.  
He indicated he was first diagnosed with paranoid 
schizophrenia a year and a half ago.

In April 2005, the veteran testified before the undersigned.  
He withdrew his issue of entitlement to service connection 
for drug and alcohol abuse.  There was no new medical 
evidence to submit.  He reiterated that he was not diagnosed 
or treated for paranoid schizophrenia in service.  He did not 
know what was wrong until he got out of service and dealt 
with other people.  He was diagnosed with schizophrenia nine 
years after service.  The veteran was not currently on any 
medication or undergoing any therapy.  He first sought 
treatment because his wife made him go.

When he was in service, he used up all his leave time.  He 
was supposed to go back, get his wife and kids, and move them 
to Italy, where he was stationed.  He could not do this 
because he had no leave.  He began drinking and smoking.  He 
described the incident when he was chased in his car by 
Italian men.  When he got out of the military, he had anger 
problems.  He currently receives Social Security disability 
payments.

The veteran first sought treatment in 2001 or 2002.  He 
believed his schizophrenia was related to service, his 
training, and the way the military changed his thinking.  The 
physician at the VA medical center would not say either way 
if the veteran's schizophrenia was related to service.  His 
Social Security disability determination was based on his 
current paranoid schizophrenia.  They sent him to a different 
psychiatrist.  The veteran indicated that he only talked to 
him for about ten minutes.  The veteran did not think the 
provider talked to him like the doctors at VA did, in order 
to reach a decision.  The veteran also provided the name of 
the woman that was with him when his nightmares started in 
service. 

Analysis

With regard to the elements necessary to establish service 
connection for paranoid schizophrenia, the Board notes that 
there is competent evidence of a current diagnosis.  The VA 
records associated with the claims file clearly show the 
veteran has a current diagnosis of paranoid schizophrenia.  
Therefore, at issue is whether there is any incident or 
treatment in service and whether the current diagnosis is 
related to any incident or treatment in service.

The veteran has stated that he believes his schizophrenia is 
related to the incident in service when he interacted with a 
group of Italian men in his car and subsequently experienced 
nightmares.  However, the veteran does not have the medical 
training or expertise to diagnose these incidents as early 
manifestations of schizophrenia.  38 C.F.R. § 3.159; see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

There is a medical opinion of record.  On examination for 
separation from service, in December 1992, a doctor reported 
the veteran's psychiatric status to be normal.  This is 
highly probative evidence because it was recorded by a 
physician who examined the veteran just before he left active 
service.  

Following service, many years passed without any evidence of 
a psychiatric disability.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Thus, there is competent evidence against the claim, while 
there is no substantive evidence to support the claim and no 
indication that any further development would produce 
evidence of such probative value as to substantiate the 
claim.  Consequently, the Board is forced to the conclusion 
that the preponderance of evidence are against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


ORDER

Service connection for paranoid schizophrenia is denied.



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


